If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      December 29, 2020
               Plaintiff-Appellee,

v                                                                     No. 349734
                                                                      Genesee Circuit Court
JAMES PAUL JOSEPH,                                                    LC No. 18-044224-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and GADOLA and TUKEL, JJ.

PER CURIAM.

       Defendant appeals by right his jury-trial conviction of domestic violence, MCL 750.81(2).1
On the basis of defendant’s prior domestic violence convictions, the trial court sentenced him
under MCL 750.81(5) to serve two to five years in prison. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       On August 17, 2018, several physical altercations occurred between defendant and LJ, his
wife. Defendant and LJ disputed the extent and nature of these altercations at trial, with defendant
arguing that he was defending himself from LJ’s attacks. Defendant was originally charged with



1
  The jury was presented with the option of finding defendant guilty of either aggravated domestic
violence, MCL 750.81a(2), or the lesser-included offense of domestic violence, MCL 750.81(2).
The judgment of sentence reflects that defendant was convicted of violating MCL 750.81(2) and
MCL 750.81(4) (domestic violence, second offense); however, because defendant had two or more
previous domestic violence convictions, he was actually sentenced under MCL 750.81(5)
(domestic violence, third offense). As we will discuss in this opinion, the prosecution amended
the information after trial to reflect this fact, but it does not appear that the judgment of sentence
was amended. Defendant was also charged with other offenses, but the jury acquitted him of those
charges.



                                                 -1-
aggravated domestic violence, MCL 750.81a(2)2 as well as first-degree criminal sexual conduct,
MCL 750.520b(1)(f) (actor causes personal injury to victim and force or coercion is used to
accomplish sexual penetration), and assault with intent to do great bodily harm less than murder,
MCL 750.84. After the close of proofs, the jury was instructed that, instead of aggravated domestic
violence, it was permitted to find defendant guilty of the lesser-included offense of domestic
violence, MCL 750.81(2).3 Defendant did not object to this instruction. The jury returned its
verdict and found defendant guilty of the lesser-included offense of domestic violence, and it
acquitted him of the other charges. After the jury’s verdict, the prosecution informed the trial court
that, in light of his multiple prior convictions for domestic violence, defendant was guilty under
MCL 750.81(5),4 domestic violence, third offense, which is a five-year felony. Defendant
objected, arguing that he was unfairly surprised and prejudiced by the prosecution’s late actions in
requesting the lesser-included offense instruction and in not amending the information before trial
to include notice of the possibility of a sentencing enhancement under MCL 750.81(5). Defendant
essentially contended that enhancing the penalty for his domestic violence conviction
circumvented the jury’s verdict, arguing that the jury intended to convict defendant of a



2
    MCL 750.81a(2) provides:
         Except as provided in subsection (3), an individual who assaults his or her spouse
         or former spouse, an individual with whom he or she has or has had a dating
         relationship, an individual with whom he or she has had a child in common, or a
         resident or former resident of the same household without a weapon and inflicts
         serious or aggravated injury upon that individual without intending to commit
         murder or to inflict great bodily harm less than murder is guilty of a misdemeanor
         punishable by imprisonment for not more than 1 year or a fine of not more than
         $1,000.00, or both.
3
    MCL 750.81(2) provides:
         Except as provided in subsection (3), (4), or (5), an individual who assaults or
         assaults and batters his or her spouse or former spouse, an individual with whom
         he or she has or has had a dating relationship, an individual with whom he or she
         has had a child in common, or a resident or former resident of his or her household,
         is guilty of a misdemeanor punishable by imprisonment for not more than 93 days
         or a fine of not more than $500.00, or both.
4
    MCL 750.81(5) provides:
         An individual who commits an assault or an assault and battery in violation of
         subsection (2) or (3), and who has 2 or more previous convictions for assaulting or
         assaulting and battering an individual described in either subsection (2) or
         subsection (3) under any of the following, is guilty of a felony punishable by
         imprisonment for not more than 5 years or a fine of not more than $5,000.00, or
         both[.]




                                                 -2-
misdemeanor, not a felony, and that his due-process rights were violated by the sentence
enhancement. The trial court overruled defendant’s objection, and sentenced him as described.

                                  II. STANDARD OF REVIEW

      We review de novo the interpretation and application of statutes, People v Comer, 500
Mich 278, 287; 901 NW2d 553 (2017), as well as preserved constitutional questions, People v
Calloway, 469 Mich 448, 450; 671 NW2d 733 (2003).

                                         III. ANALYSIS

     Defendant argues that his due-process rights were violated when the trial court applied
MCL 750.81(5) to enhance his sentence. We disagree.

       As noted, MCL 750.81 provides in relevant part:

               (2) Except as provided in subsection (3), (4), or (5), an individual who
       assaults or assaults and batters his or her spouse or former spouse, an individual
       with whom he or she has or has had a dating relationship, an individual with whom
       he or she has had a child in common, or a resident or former resident of his or her
       household, is guilty of a misdemeanor punishable by imprisonment for not more
       than 93 days or a fine of not more than $500.00, or both.

                                              * * *

               (5) An individual who commits an assault or an assault and battery in
       violation of subsection (2) or (3), and who has 2 or more previous convictions for
       assaulting or assaulting and battering an individual described in either subsection
       (2) or subsection (3) under any of the following, is guilty of a felony punishable by
       imprisonment for not more than 5 years or a fine of not more than $5,000.00, or
       both[.] [MCL 750.81 (emphasis added).]

Defendant was convicted of a violation of MCL 750.81(2), and does not dispute that he has “2 or
more previous convictions for assaulting or assaulting and battering an individual described in
either subsection (2) or subsection (3) . . . .” He therefore met the criteria for the sentence
enhancement of MCL 750.81(5).

        Our Supreme Court has distinguished sentence enhancements from proceedings under the
habitual offender statutes, with respect to the level of due process protection required. See People
v Eason, 435 Mich 228, 232; 458 NW2d 17 (1990). “[D]ue process does not require the state to
proceed by notice of a separate charge, the right to trial by jury, and proof beyond a reasonable
doubt wherever sentence enhancement is authorized.” Id. at 233. Our Supreme Court has
recognized that our Legislature has chosen not to provide the notice requirements and other due
process protections found in the habitual offender statutes to “subsequent offenders under the same
statute,” noting that a “sentence enhancement provision is a legislative authorization for judges to
tailor punishment to the criminal on the basis of an objective factor, i.e., a prior conviction under
the same statute.” Id. at 232. Additionally, “[d]ue process does not require the prosecutor to
charge the prior . . . conviction in the information in order for the defendant’s sentence to be


                                                -3-
enhanced on the basis of the prior conviction because the prior offense is not an element of a
separate charge.” Id. at 233. In sentence enhancement situations, “due process requires a
reasonable opportunity to challenge the accuracy of the information relied on in passing sentence.”
Id. at 234; see also People v Williams, 215 Mich App 234-235; 544 NW2d 480 (1996) (holding
that the defendant was not denied due process when he was charged and convicted of felony-
firearm, MCL 750.227b, but sentenced as a second-time felony-firearm offender,
MCL 750.227b(1)); People v Miles, 454 Mich 90, 100; 559 NW2d 299 (1997) (stating that “[d]ue
process protections afforded defendants subject to such sentence enhancement provisions are less
than those afforded defendants for the substantive offense, because the enhancement is not a
separate element that must be proved beyond a reasonable doubt,” and holding that due process
required only that a defendant be sentenced on the basis of accurate information and have an
opportunity to challenge that information.)

       In this case, defendant had more than two prior qualifying domestic violence convictions,
and he did not object to the accuracy of that information. This subjected defendant to the sentence
enhancement for domestic violence, third offense. See MCL 750.81(5). This enhancement is
separate and distinct from the habitual offender statutes, see MCL 769.10, MCL 769.11,
MCL 769.12, and the notice requirements of those statutes do not apply, see MCL 769.13.
Therefore, defendant was not entitled to earlier notice of the sentence enhancement because
MCL 750.81(5) did not provide for such notice.5 See Eason, 435 Mich at 232.

        Defendant’s arguments center around the fact that the sentence enhancement elevated his
conviction from a 93-day misdemeanor to a five-year felony (as is, indeed, the entire purpose of
MCL 750.81(5) and happens in every instance in which that statutory provision is applied to a
conviction under MCL 750.81(2)). Given the distinction between a misdemeanor and felony,
defendant contends that he was prejudiced by a lack of early notice by the prosecution that this
enhancement could occur, but he presents no authority to support this position. We discern no
indication from Eason, Williams, or Miles that an exception is made when a misdemeanor is
elevated to a felony; rather, all three decisions advance general rules that apply to all sentence
enhancements. See Eason, 435 Mich at 232-234; Miles, 454 Mich at 100; Williams, 215 Mich
App at 236.

        Furthermore, defendant fails to demonstrate how he was unfairly surprised or prejudiced
by the prosecution’s request for a lesser-included offense instruction or by its failure to provide
pretrial notice that it would be seeking sentence enhancement if defendant was convicted of
domestic violence. Defendant concedes that he knew of his prior convictions. He was, therefore,
on notice of the effect that these convictions would have on a domestic violence conviction.
Defendant states that he is not an attorney and should not be held to such a standard; however,
parties are presumed to know the law, see Mudge v Macomb Co, 458 Mich 87, 109 n 22; 580
NW2d 845 (1998), and ignorance of the law is no excuse, People v Lockett (On Rehearing), 253
Mich App 651, 655 n 1; 659 NW2d 681 (2002). Moreover, defendant was represented by counsel.


5
 Although notice is required when the prosecutor intends to seek an enhanced sentence under
MCL 750.81(3) or (4) or MCL 750.81a(3), there is no such requirement under MCL 750.81(5).
See MCL 750.81b(a).


                                                -4-
Due process required that defendant be sentenced on the basis of accurate information and have
the opportunity to challenge such information. At the sentencing hearing, defendant was able to
object to, and change, information in the presentence investigation report, and was able to object
to the scoring of several variables. Defendant made no claims below, and makes none on appeal,
that he was sentenced on the basis of inaccurate information or did not have an opportunity to
challenge such information. Accordingly, his due-process rights were not violated. Eason, 435
Mich 228, 232.

       Affirmed.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Michael F. Gadola
                                                            /s/ Jonathan Tukel




                                               -5-